Title: From James Madison to Albert Gallatin, 5 August 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, August 5th. 1807.

I have the honor to request that you will be pleased to issue a warrant for five thousand dollars, on the appropriations for Barbary Intercourse, in favor of James Davidson, the assignee of a bill for that amount, drawn upon me by Tobias Lear Esqr. on the 23d. of Jany. last.  The said Lear to be charged therewith on the Books of the Treasury.  The Bill I have the honor to enclose and to be &c. &c.

James Madison.

